[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 21 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 23 
Section 261 of the charter of cities of the second class, of which the city of Albany is one (Chapter 415, Laws of 1900), provides that the proceedings for assessment and taxation, in order to make a valid and legal tax upon the property described in the assessment roll, shall be had according to the laws of the state appertaining to the powers and duties of assessors in said cities in force at the time the act took effect. The General Tax Law (Chapter 908, Laws of 1896) specifies what property is taxable, and by section 3 includes all personal property "situated or owned within this state, unless exempt from taxation by law." Chapter 86 of the Laws of 1850, as amended from time to time, was in force when the charter of cities of the second class took effect, and its provisions, so far as they cover this case, apply. Section 8 of said chapter, as amended, provides that "the real and personal estate held by * * * executors * * * shall be assessed distinct from their individual property, and shall be carried out in a separate line under their names, or under thename of any one of them, where there are several, with the addition of their (not his) representative character." This provision authorized the insertion of the single name of "Marcus T. Hun," and the added words "and others;" since so written, "the addition of their representative character," namely, "Executors of the Estate of J. Howard King" would be an intelligible description of the several others, sufficiently accurate to lead to their identification and names.
Thereupon this entry in the assessment roll in the proper place, followed by the entry $550,000 under the column with the caption "Personal," was in the proper form to make a valid assessment in the tax district for which it was made of $550,000 of the personal estate of Joshua Howard King held by Mr. Hun and his co-executors in such tax district. *Page 25 
The executors object that the assessment was invalid against Mr. Johnson and Mr. McHarg, because it was made for the thirteenth ward, in which Mr. Hun and Mrs. King resided, but in which Mr. Johnson and Mr. McHarg did not reside, Mr. Johnson being a resident of the sixteenth ward and Mr. McHarg of the state of Connecticut.
As to Mr. Johnson: Section 6 of chapter 86, Laws of 1850 provides that the board of assessors of the city "shall prepare an assessment roll for each of the wards in the said city," in which they "shall set down in separate columns, and according to the best information in their power: In the first column the names of all the taxable inhabitants of the ward," etc. After September 1, 1900, and during the twenty days allowed for the inspection of the assessment rolls, Mr. Hun appeared before the board of assessors, and, making substantially the other objections repeated here, did not object, because Mr. Johnson resided in the sixteenth ward instead of the thirteenth; nor did the affidavit which he submitted state that fact. It is to be presumed that the assessors made "the diligent inquiry" the statute enjoins, and prepared the assessment roll "according to the best information in their power."
As in the information furnished them by Mr. Hun the item of Mr. Johnson's residence in the sixteenth ward was omitted, he thus confirmed to the assessors the truth of their entry as to Mr. Johnson's residence. Thus the misleading condition, although not intended, which the court pointed out in Wilcox v. City ofRochester (129 N.Y. 247), cited by the appellants, as absent in that case, was present here. Unless the objection is jurisdictional, lying at the foundation of the assessors' power to assess Mr. Johnson at all, we think it was waived. The Revised Statutes did not define a tax district, but provided that "Every person shall be assessed in the town or ward where he resides when the assessment is made, for all personal estate owned by him, including all personal estate in his possession, or under his control as * * * executor." (1 R.S. 389, sec. 5.) Chapter 86 of the Laws of *Page 26 
1850, entitled "An act to provide for the assessment and collection of taxes in the city of Albany," followed the same rule. The provision of the Revised Statutes was repealed by the Tax Law of 1896 (Chapter 908, Laws of 1896), and section 8 thereof provides that "Every person shall be taxed in the tax district where he resides when the assessment for taxation is made, for all personal property owned by him, or under his control as * * * executor. * * * Where taxable personal property is in the possession or under the control of two or more * * * executors * * * residing in different tax districts, each shall be taxed for an equal portion of the value of such property so held by them."
While the provision of the act of 1850 relating to the city of Albany is not repealed, it is obvious that it should be construed in harmony with the Tax Law. The city of Albany is now a single tax district within the definition contained in section 2, subdivision 1, of the Tax Law, being "a political subdivision of the state having a board of assessors authorized to assess property therein for state and county taxes." Thus, the ward is not expressly declared to be a tax district, while the city is so declared. Section 53 of the act of 1850 provides that "Where no provision on the subject is made in this act, all the general laws of this state in relation to the assessment and collection of taxes * * * shall, so far, as they are applicable, be in force in respect to the assessment and collection of taxes in the city of Albany." Thus, the city of Albany is a single tax district under the general law, and the direction in the act of 1850 to "prepare an assessment roll for each of the wards in the said city" is a detail of procedure in exercising jurisdiction, namely, to assess every taxable person in the tax district; a detail not necessary to acquiring or retaining jurisdiction; important, and its omission or irregular or erroneous execution, no doubt, fatal, where it results in a failure to give the person assessed that timely notice which due process of law exacts, but not so where, notwithstanding the imperfection, error or irregularity, such person does receive timely notice and acts upon it. Thus, the assessors *Page 27 
had jurisdiction both of the person of Mr. Johnson and of the subject-matter, and the irregularity as to the number or roll of the ward was curable by waiver and was waived.
As to Mr. McHarg, the executor who resided in the state of Connecticut, Mr. Hun stated in his affidavit, which, during "grievance days" he submitted to the assessors, that the sum of $526,080 represented the entire personal assets of the estate of J. Howard King, taxable against the holders thereof in the hands of his executors or under their control, and that $10,000 of such sum was represented by chattels situated in the state of Connecticut. The assessors in their final revision accordingly reduced the assessment from $550,000 to $516,000. The assessors were justified in finding that assets of the estate of the latter value were held by the executors in the tax district composed of the city of Albany.
The Tax Law, section 3, declares that "All personal property situated or owned within this state, is taxable unless exempt from taxation by law." The property in question is not exempt by law; it is situated within this state. It must be taxable either where it is situated, or where its holder or controller resides. It does not follow that because Mr. McHarg does not reside in Albany that the property is not taxable there for he can exercise his holding and control by means of his directions to its custodians in Albany. It follows that it must be taxable in Albany unless the forms and methods of taxation defeat the execution of the statute which declares it liable to taxation in that city.
If the taxable property had been held by executors residing in different tax districts in the state, each executor would have been taxable "for an equal portion of the value of such property so held by them" under section 8 of the Tax Law. (People ex rel.Beaman v. Feitner, 168 N.Y. 360.) It may be conceded that the provisions of chapter 86, Laws of 1850, do not expressly cover that case. But, as we have seen, they do cover this case so far as to permit the assessment in the first instance in the name of "Marcus T. Hun and others, executors of the estate of Joshua Howard King," no objection *Page 28 
being timely made because of the residence of the executors in different wards within the state.
In the case last cited we expressly refrained from passing upon the manner of taxation and its extent in case of the non-residence within the state of one of several executors co-holding within the state all the personal property assumed to be assessed. The statute declares it taxable here, and as the statute of 1850 permits in the city of Albany the form of assessment adopted in this case, we think that the original assessment was not improperly made against all the executors.
But the board of assessors in making the completed assessment roll, after hearing the relators' alleged grievances, changed the entry "Marcus T. Hun and others, executors of the estate of Joshua Howard King," into "Marcus T. Hun, Benjamin W. Johnson and Henrietta King of the City of Albany, and Henry K. McHarg of Stamford, Conn., executors of the estate of Joshua Howard King, 31 Elk Street," and inserted $516,000 under the column entitled "Full value of personal property taxed" instead of $550,000 under the column entitled "Personal" in the original roll. We think that within their power to "review their assessments on the application of any person conceiving himself aggrieved," this was admissible. The correction did not strike out Mr. Hun's name and thus leave him unassessed. It did not, by the insertion of the names of the three others already intended to be designated, substitute one person for another or different persons from those already thereon by description. It placed the assessment "under their names" instead of "under the name of any one of them," and left "the addition of their representative character" untouched. It did not first make the assessment by making the correction, but corrected by more exact words the assessment already made.
The appellants cite cases to the effect that a descriptive paraphrase like the "Estate of A B" (Matter of McCue v. Bd.Supers. Monroe Co., 162 N.Y. 235), "Heirs of A B" (Cruger v.Dougherty, 43 N.Y. 107), "Foster, John, or occupant" (Dubois
v. Webster, 7 Hun, 371), will not suffice. The statute *Page 29 
does not permit such indefiniteness. In the case of executors the statute of 1850 makes "the name of any one of them, where there are several, with the addition of their representative character," sufficient, thus recognizing that where there are more executors then the one named the addition of the representative character of all, and thus of the "others," will suffice. The subsequent insertion of names of the others simply makes definite by expression what was already definite by description, intendment and implication. There are authorities to the effect that "Henry" was not thus improperly changed to "Harry P." and "executors" stricken out from the description "executors and trustees." (People ex rel. Pike v. Barker, 86 Hun, 283; affd., 146 N.Y. 404; People ex rel. Neustadt v. Coleman, 42 Hun, 581.)
We think the order of the Appellate Division should be affirmed, with costs.
O'BRIEN, HAIGHT, MARTIN and VANN, JJ., concur; PARKER, Ch. J., and BARTLETT, J., not voting.
Order affirmed.